IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGE OF              : No. 362 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                 : Classification Docket
THE FIRST JUDICIAL DISTRICT OF               :
PENNSYLVANIA                                 :
                                             :

                                         ORDER

PER CURIAM:
               AND NOW, this 27th day of December, 2019, upon consideration of the

Petition of Idee C. Fox, President Judge of the Court of Common Pleas of the First

Judicial District of Pennsylvania, for the reassignment of a Judge to a division of the

court, it is hereby ORDERED that the Petition is granted and the following reassignment

is approved:

               Trial Division to Family Division

               The Honorable Deborah Cianfrani